EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 23, line 4 	replace “the meltmix” with “a meltmix”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-21 and 23-25 are allowed over the closest references cited below.

The present invention is drawn to a polymer composition comprising a polyethylene and a crosslinking agent, wherein the polymer composition contains a total amount of vinyl groups of greater than or equal to 0.88 vinyl groups/1000 carbon atoms, wherein the crosslinking agent is present in an amount of less than or equal to 0.66 wt%, based on a total weight of the composition, and wherein the polymer composition has, prior to crosslinking, a melt flow rate (ISO 1133-1:201; 2.16 kg, 190 ºC) of less than or equal to 2.5 g/10 min.  See claims for full details.

Smedberg et al. (US 2011/0162869) discloses polyethylene compositions comprising an unsaturated polymer and crosslinking agent.  The polymer composition has at least 0.25 vinyl groups/1000 carbon atoms, and for embodiments requiring high double bond content, at least 0.7 vinyl groups/1000 carbon atoms.  The melt flow MFR2 requirement of depends on a particular application.  For use in cable prepared in a catenary of horizontal CV line, the polymer composition has a melt flow rate of at least 2.3 g/10 min, and for some embodiments, the melt flow rate is less than 2.5 g/10 min.  The amount of crosslinking agent is less than 10 wt %, based on a total weight of the composition, and preferably, the amount lies in a range of from 0.2 wt % to 2.6 wt %.  
The prior art does not teach specifically the polyethylene of instant claims in which the polymer composition contains a total amount of vinyl groups of greater than or equal to 0.88 vinyl groups/1000 carbon atoms and a melt flow rate of less than or equal to 2.5 g/10 min.  Applicant has discovered that a polyethylene composition having this combination of properties, containing claimed quantity of crosslinking agent, results in formation of a polyethylene composition having reduced level of volatile peroxide decomposition products.  Examples show that polyethylene compositions according to the invention exhibit less than 200 ppm of methane decomposition product compared to polyethylene compositions that do not exhibit claimed vinyl group content and melt flow rate.  Based on these considerations, claims are deemed patentably distinct over the prior art.



Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to crosslinked polyethylene compositions characterized by vinyl group content and melt flow rate. None of the references teaches subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 25, 2022